DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive. Upon further consideration and review of the applied references it is determined that the previously cited prior art references apply to the newly amended claim language. Applicant’s argue that the claims are allowable because “Applicant notes that while the user profile described in Harris includes identification information, the user profile does not track actions of the first person in the environment.” (Applicant’s remarks, Pg. 12). Examiner respectfully disagrees. Harris teaches tracking user actions using a user profile during traversal of the environment. ([0076], The performing of the action modifies a user profile associated with the account, where the user profile includes data that is associated with the user. (FIGS. 2A, 2B, 3A, and 3B and FIGS. 33A, 33B, 34A, and 34B provide non-limiting examples regarding the modification of the user profile based on the action associated with the gesture and the voice command; and [0078], A sensor detects a first gesture that is performed by the user, where the first gesture is directed to an item that is included in the merchant store. The first gesture is detected after the providing of the check-in information to the merchant store; see also [0116 and 0223]). Applicant’s arguments related to newly added claim limitations have been fully considered and are addressed in the rejections cited below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (United States Patent Application Publication 2016/0109954) in view of Ravid et al.  (United States Patent Application Publication 2018/0239615) and Kumar et al. (United States Patent Application Publication 2017/0289445).	
 As per claim 1, Harris teaches the invention substantially as claimed including a computer-implemented method to prioritize processing task requests in an environment comprising a plurality of items available for selection by one or more persons, the environment comprising a plurality of sensors distributed throughout the environment, the method comprising: 
	identifying, using the plurality of sensors ([0078], A sensor detects a first gesture that is performed by the user, where the first gesture is directed to an item that is included in the merchant store), a first person of the one or more persons in the environment ([0077],  Check-in information is provided to a merchant store, where the check-in information i) is associated with a user…The user has an account with the merchant store. Based on the provided check-in information, an identifier for the user is accessed, where the identifier is associated with the account; and [0078], A sensor detects a first gesture that is performed by the user, where the first gesture is directed to an item that is included in the merchant store. The first gesture is detected after the providing of the check-in information to the merchant store), wherein the first person is associated with a first virtual tracking record ([0076], The performing of the action modifies a user profile associated with the account, where the user profile includes data that is associated with the user. (FIGS. 2A, 2B, 3A, and 3B and FIGS. 33A, 33B, 34A, and 34B provide non-limiting examples regarding the modification of the user profile based on the action associated with the gesture and the voice command) for a current traversal of the environment ([0078], A sensor detects a first gesture that is performed by the user, where the first gesture is directed to an item that is included in the merchant store. The first gesture is detected after the providing of the check-in information to the merchant store. (FIGS. 1, 2A, 2B, 3A, and 3B and FIGS. 32, 33A, 33B, 34A, and 34B provide non-limiting examples regarding the detection of gestures performed by the user.) The detected first gesture is provided to the merchant store. An action associated with the detected first gesture is determined, and the action associated with the detected first gesture is performed. The performing of the action modifies the account with information related to the item), wherein the first virtual tracking record comprises identification information for the first person ([0076], the user profile includes data that is associated with the user; and [0077], The user has an account with the merchant store. Based on the provided check-in information, an identifier for the user is accessed, where the identifier is associated with the account), location information for the first person during the current traversal of the environment ([0111], , MDGAAT may then determine the location 409 of the user based on the location of the scanned item, and may send a notification 410 to a sale's representative 411 indicating that a user has checked into the store and is browsing items in the store;[0112],  The sale's representative may use the information in the notification message to determine products and/or services to recommend 412 to the user, based on the user's profile, location in the store, items scanned, and/or the like; and [0179], The …“V-GLASSES”) transform mobile device location coordinate information transmissions, real-time reality visual capturing, and mixed gesture capturing, via V-GLASSES components, into real-time behavior-sensitive product purchase related information, shopping purchase transaction notifications, and electronic receipts) , items currently selected for purchase by the first person ([0078], ] A sensor detects a first gesture that is performed by the user, where the first gesture is directed to an item that is included in the merchant store; and [0079], The sensor detects a second gesture that is performed by the user, where the second gesture is detected after the performing of the action associated with the detected first gesture…The detected gesture is provided to the merchant store. An action associated with the detected second gesture is determined, where the action associated with the detected second gesture initiates a payment transaction between the user and the merchant store),  and information tracking actions of the first person in the environment ([0078], the performing of the action modifies the account with information related to the item; see also [0116 and 0223]).

	Harris fails to specifically teach, in response to detecting one or more predefined actions performed by the first person during a traversal of the environment , adding one or more task requests associated with the traversal of the environment to a task request queue, wherein the one or more task requests comprise processing tasks for updating the first virtual tracking record for the first person , wherein where each of the one or more task requests comprises a priority level, and wherein the task request queue comprises a plurality of task requests comprising the one or more task requests and additional task requests for updating virtual tracking records associated with additional persons in the environment ; and using one or more computer processors communicatively coupled with the plurality of sensors: beginning execution of the task request queue according to the priority level of the one or more plurality of task requests; in response to detecting one or more subsequent predefined actions performed by the one or more persons during the traversal of in the environment, adjusting the plurality of task requests in the task request queue, wherein the adjustment of the priority level of the one or more not yet completed task requests is based on the detected one or more subsequent predefined actions; continuing execution of the task request queue according to the adjusted priority level of the plurality of one or more task requests; and updating the first virtual tracking record upon completion of task requests in the task request queue associated with the first virtual tracking record.  

	However, Ravid  teaches, in response to detecting one or more predefined actions performed by the first person during a traversal of the environment ([0103], system 600 can detect when a user or client device enters a particular geographic location), adding one or more task requests associated with the traversal of the environment to a task request queue  ([0117], For each detected data record, detect module 716 publishes an action trigger (e.g., instructions to perform or cause performance of one or more actions) to queue 728, which in turn transmits the action trigger to act module 730. Based on contents of the action triggers, act module 730 causes execution of one or more actions (e.g., such as sending of emails, text messages, SMS messages, and so forth). In some examples and based on contents of the action trigger, act module 730 generates a message or contents and customizes that message/content for a user to whom the message/content is directed), wherein the one or more task requests comprise processing tasks for updating the first virtual tracking record for the first person ([0061], a data record may specify a number of SMS messages a user has sent and may also include a user ID for that user. In this example, data warehouse 380 receives data records 461 and stores data that includes (or is associated with) the same user ID. This stored data includes user profile data that includes, e.g., the latest handset type of the user. Collect module 420 attaches to or inserts into data record 460 customer profile data for a customer associated with a particular data record included in data record 460), wherein where each of the one or more task requests comprises a priority level ([0077], following target group (e.g., a group that receives the offer) or control group assignment, the system executes message arbitration, as represented by node 545. In this example, message arbitration refers to a process by which the system performs a lookup of relative message priorities…each message has an urgency and a priority. The various types of urgency include normal, urgent or unlimited. In this example, if there are too many messages to send at one time, the system will prioritize the messages, such that urgent messages are transmitted prior to normal messages. In this example, the decision rules specify a message send time. If the time is in the future, the system will wait before sending the message to allow a chance for a higher priority message to be send instead; and [0093], there are multiple queues between the collection applications and the detection applications. For example, there may be a priority queue for certain types of events, e.g., events that should not be delayed in being processed. Other events may be delayed in processing), and wherein the task request queue comprises a plurality of task requests ([0117], for each detected data record, detect module 716 publishes an action trigger (e.g., instructions to perform or cause performance of one or more actions) to queue 728, which in turn transmits the action trigger to act module 730. Based on contents of the action triggers, act module 730 causes execution of one or more actions (e.g., such as sending of emails, text messages, SMS messages, and so forth). In some examples and based on contents of the action trigger, act module 730 generates a message or contents and customizes that message/content for a user to whom the message/content is directed) comprising the one or more task requests ([0007], The actions further include based on execution of the second parameterized application, enriching the data record with data from a profile of a user associated with the data record, with the enriching being in accordance with instructions specified by the second specification of the second parameterized application to retrieve, from memory, profile data for the user and to populate one or more fields of the data record with the retrieved profile data; and [0117], based on contents of the action trigger, act module 730 generates a message or contents and customizes that message/content for a user to whom the message/content is directed. Act module 730 transmits (as shown by arrow 766) that customized message to one or more of external systems 710, which then transmit the message/contents or cause further actions to be performed based on the customized message) and additional task requests for updating virtual tracking records associated with additional persons in the environment ([0038], parameterized action applications 124 provide for implementation of flexible and on the-the-fly execution of actions across various segments (e.g., of users) and across various types of data records and data records. For example, one of parameterized action applications 124 can be configured to perform a specified action (e.g., of sending a text message that alerts a user) by setting of values of parameters in that parameterized action application. That parameterized action application can then be reused to transmit instructions to a third party to perform an action, e.g., to send a particular message. The parameterized action application is reused by specifying or modifying values for the parameters of the parameterized action application; [0104], collection unit 610 or another component of a CDA system generates target groups (TG) and control groups (CG), e.g., against which dynamic logic is executed. Generally, a control group includes a set of users (e.g., subscribers) who match specified criteria of dynamic logic and therefore are candidates for inclusion in an particular grouping (e.g., for inclusion in a campaign)…collection unit determines the target and control groups on the fly dynamically and in real-time as data records are received…collection unit 610 determines the target and control groups from dynamically changing data sets, e.g., that are intermittently updating and changing as new records are received; and [0110], CDA system 702 is continuously or intermittently updating a user's profile, e.g., by updating the profile data in in-memory data storage 718. For example, if act module 730 sends a user an offer, CDA system 702 updates profile data for that user with data specifying that the offer was sent and which offer was sent); and 
	using one or more computer processors communicatively coupled with the plurality of sensors:
		beginning execution of the task request queue according to the priority level of the one or more plurality of task requests ([0077-0079], each message has an urgency and a priority. The various types of urgency include normal, urgent or unlimited. In this example, if there are too many messages to send at one time, the system will prioritize the messages, such that urgent messages are transmitted prior to normal messages. In this example, the decision rules specify a message send time. If the time is in the future, the system will wait before sending the message to allow a chance for a higher priority message to be send instead;); and 
	updating the first virtual tracking record upon completion of task requests in the task request queue associated with the first virtual tracking record ([0061], a data record may specify a number of SMS messages a user has sent and may also include a user ID for that user. In this example, data warehouse 380 receives data records 461 and stores data that includes (or is associated with) the same user ID. This stored data includes user profile data that includes, e.g., the latest handset type of the user. Collect module 420 attaches to or inserts into data record 460 customer profile data for a customer associated with a particular data record included in data record 460; and [0110], CDA system 702 is continuously or intermittently updating a user's profile, e.g., by updating the profile data in in-memory data storage 718. For example, if act module 730 sends a user an offer, CDA system 702 updates profile data for that user with data specifying that the offer was sent and which offer was sent;).  

	The Harris and Ravid are analogous because they are each related to processing image sensor data related to environment traversal. Harris teaches a method of processing tasks associated with traversing and interacting with an environment. (Abstract, determines the identity of the user based on the unique identifier and the biometric information. Thereafter, a sensor detects a gesture performed by the user. The sensor is configured to detect the gesture performed by the user when the user is located within the detectable range of the wireless antenna. The processing system determines an action associated with the detected gesture based on the identity of the user and sends a command to a remote computer system to cause it to perform the action associated with the detected gesture). Ravid teaches processing tasks based on detected user activity from various sensors ([0103], records are continuously and/or intermittently being received by system 600. As the records are received, system 600 dynamically segments them, e.g., by using continuous flow to process the records on-the-fly, with part of the processing including segmentation. Because the records are being dynamically segmented, system 600 can detect when a user or client device enters a particular geographic location…and send the client device a targeted message at that time, while the user is still in mall. In an example, the dynamic segmentation rules can be specified through configuration of a parameterized application, e.g., one of the parameterized detection applications; [0117], Based on execution of one or more of applications 720, 722, 724, 726, detect module 716 detects one or more predefined data records. For each detected data record, detect module 716 publishes an action trigger (e.g., instructions to perform or cause performance of one or more actions) to queue 728, which in turn transmits the action trigger to act module 730. Based on contents of the action triggers, act module 730 causes execution of one or more actions; and [0183], feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input). Kumar teaches prioritized image processing captured from camera sensors related to game players (Abstract, Various embodiments may include methods executed by processors of computing devices for geometry based work execution prioritization. The processor may receive events, such as images; and [0137], game implementing geometrically based prioritization of work processing). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the teachings of Harris would be modified with Ravid’s mechanism for adding tasks associated with detected user activity to a processing queue. Therefore, it would have been obvious to combine the teachings of Harris and Ravid

	The combination of Harris-Ravid fails to specifically teach, using one or more computer processors communicatively coupled with the plurality of sensors:…in response to detecting one or more subsequent predefined actions performed by the one or more persons during the traversal of in the environment, adjusting the plurality of task requests in the task request queue, wherein the adjustment of the priority level of the one or more not yet completed task requests is based on the detected one or more subsequent predefined actions; and continuing execution of the task request queue according to the adjusted priority level of the plurality of one or more task requests. 
	However, Kumar teaches, using one or more computer processors communicatively coupled with the plurality of sensors:…
	in response to detecting one or more subsequent predefined actions performed by the one or more persons during the traversal of in the environment ([0138], multiple player characters 1202-1210 may be engaged in a game fight with a dragon 1212 non-player enemy; [0139], One or more processors (e.g., processor 110, multiple processor, and/or a GPU) may render the battle scene and update the image of character 1202-1210 and dragon 1212 movement as user inputs are received and the battle progresses. The specific screenshot displayed to any one of the player characters 1202-1210 at a given point in time depends upon his/her vantage point with respect to the dragon 1212 and environmental surroundings…the computer game software application may determine that portions of the surrounding environment lying far away from the dragon are likely to be discarded. That is, the dragon 1212 may be the focus region of the warrior player character 1202 view, and regions lying further from the dragon 1212 focus region are increasing likely to be discarded as distance from the dragon 1212 increases. However, because warrior player character 1202 is highly mobile within close proximity to the dragon 1212, the trim weight (i.e., likelihood of cancellation) of regions within the focus region, even those near the exterior, may be low), adjusting the plurality of task requests in the task request queue ([0033], The execution work list may be reordered or reprioritized with every image received and analyzed, and/or each time a processor becomes available to take on a new work tem; [0034], The trimming weights may be reevaluated as new events are detected (e.g., images are captured); and [0044], dynamic re-prioritization of image processing of work regions based on active image geometries and/or other data (e.g., accelerometer) that provides information that may be used to determine a likelihood of retention or discard; see also claims 1-30), wherein the adjustment of the priority level of the one or more not yet completed task requests is based on the detected one or more subsequent predefined actions ([0033], The execution work list may be reordered or reprioritized with every image received and analyzed, and/or each time a processor becomes available to take on a new work tem; and [0040], Information regarding movement, drift, speed, direction, etc. is also used to further prioritize processing of work regions based on the likelihood of retention or discard…accelerometer data and/or analysis of frame-to-frame vertical shifts may be used to identify for prioritized processing the work regions within frames most likely to be retained in a panorama due to upward or downward drift as the user pans the camera. Thus, if the camera is panning up, bottom edge slices are deprioritized; and [0139], render the battle scene and update the image of character 1202-1210 and dragon 1212 movement as user inputs are received and the battle progresses. The specific screenshot displayed to any one of the player characters 1202-1210 at a given point in time depends upon his/her vantage point with respect to the dragon 1212 and environmental surroundings; see also claims 1-30); and
	continuing execution of the task request queue according to the adjusted priority level of the plurality of one or more task requests ([0034], the trimming weights may be reevaluated as new events are detected (e.g., images are captured), and the execution work list may be reordered to account for changes in execution priority of various work regions. Thus, those work regions deemed least likely to be cancelled or discarded may be continuously moved to the front of the execution work list to be processed as soon as processing resources are available; and [0107], The obtaining and prioritization of geometric based work items may continue until all images are obtained and all work items are scheduled. Identifying work regions for the second and subsequent images may include identifying new work regions based on the current updated working boundary shape, and/or changing the boundaries of existing work regions to conform to some of the boundaries of the updated working boundary shape; see also claims 1-30).
	
	The combination of Harris-Ravid and Kumar are analogous because they are each related to processing image sensor data related to environment traversal. Harris teaches a method of processing tasks associated with traversing and interacting with an environment. Ravid teaches processing tasks based on detected user activity from various sensors. Kumar teaches prioritized image processing captured from sensors during traversal of an environment(Abstract, Various embodiments may include methods executed by processors of computing devices for geometry based work execution prioritization. The processor may receive events, such as images; [0040], Information regarding movement, drift, speed, direction, etc. is also used to further prioritize processing of work regions based on the likelihood of retention or discard. For example, accelerometer data gathered by the computing device may be used to identify work regions in frames most likely to be rendered in a head-mounted virtual reality display based on head movement; and [0137], game implementing geometrically based prioritization of work processing). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the teachings of the combination of Harris-Ravid would be modified with Kumar’s mechanism for adding tasks to a priority queue in order to process sensor data related to environment traversal. Therefore, it would have been obvious to combine the teachings of Harris-Ravid and Kumar. 

As per claim 2, Ravid teaches further comprising: 
	in response to detecting the one or more subsequent predefined actions, adding one or more additional processing task requests to the task request queue ([0117], For each detected data record, detect module 716 publishes an action trigger (e.g., instructions to perform or cause performance of one or more actions) to queue 728, which in turn transmits the action trigger to act module 730. Based on contents of the action triggers, act module 730 causes execution of one or more actions (e.g., such as sending of emails, text messages, SMS messages, and so forth)), wherein each of the one or more additional task requests comprises a priority level ([0077], each message has an urgency and a priority. The various types of urgency include normal, urgent or unlimited. In this example, if there are too many messages to send at one time, the system will prioritize the messages, such that urgent messages are transmitted prior to normal messages. In this example, the decision rules specify a message send time. If the time is in the future, the system will wait before sending the message to allow a chance for a higher priority message to be send instead; and [0093], there are multiple queues between the collection applications and the detection applications. For example, there may be a priority queue for certain types of events, e.g., events that should not be delayed in being processed. Other events may be delayed in processing).
	
	Ravid fails to specifically teach, continuing execution of the task request queue according to the adjusted priority level of the one or more task requests and the priority level of the one or more additional task requests.
	However, Kumar teaches, continuing execution of the task request queue according to the adjusted priority level of the one or more task requests and the priority level of the one or more additional task requests ([0034], The trimming weights may be reevaluated as new events are detected (e.g., images are captured), and the execution work list may be reordered to account for changes in execution priority of various work regions).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 3, Harris teaches, wherein the one or more processing task requests comprise one or more of: 
	a facial recognition request ([0185], the V-GLASSES device 130 may determine whether a person within the proximity (e.g., the vision range of Jen, etc.) is John Smith by facial recognition; and [0295], a user may move the sliding bar 907c to enable or disable facial recognition 903c, e.g., when the facial recognition component is enabled, the V-GLASSES may automatically recognize human faces (e.g., including a human, a printed facial image on a magazine, a friend's picture displayed on a digital screen, etc.) that are presented in the reality scene and identify whether the human face matches with any of previously stored contacts); 
	a customer identification request ([0229], the consumer mobile device 203 may automatically handshake with a contactless plate installed at the merchant store when the consumer 202 walks into the merchant store 220 via Near Field Communication (NFC), 2.4 GHz contactless, and/or the like, to submit consumer in-store check-in request 204 to the merchant 220, which may include consumer's wallet information); 
	a gesture recognition request ([0078], A sensor detects a first gesture that is performed by the user, where the first gesture is directed to an item that is included in the merchant store); 
	a predicted customer action request ([0117], If little to no user attribute information is provided, MDGAAT may use an image processing component to predict the user's clothing size, complexion, body type, and/or the like 516, and may retrieve clothing from the database 517); 
	an age verification request; 
	a customer loyalty lookup request ([0182], V-GLASSES may provide/integrate with merchant-specific loyalty programs (e.g., levels, points, notes, etc.), facilitate merchants to provide personal shopping assistance to VIP customers); 
	a current promotion request ([0424], if a user is in a brick-and-mortar store, or an online shopping website, and leaves the (virtual) store, then the merchant associated with the store may desire to provide a sweetener deal to entice the consumer back into the (virtual) store. The merchant may provide such an offer 3613); and 
	a future promotion request ([0424], if a user is in a brick-and-mortar store, or an online shopping website, and leaves the (virtual) store, then the merchant associated with the store may desire to provide a sweetener deal to entice the consumer back into the (virtual) store. The merchant may provide such an offer 3613. For example, the offer may provide a discount, and may include an expiry time).

As per claim 4, Harris teaches, wherein the one or more predefined actions comprise one or more of: 
	a person entering a predefined activity zone within the environment ([0222], Upon entering the store, the user device 102 may communicate with a store management server 103. For example, the user device may communicate geographical location coordinates, user login information and/or like check-in information to check in automatically into the store, 120; and [0292], a consumer 811 may walk into a merchant store and the mobile device 813 may capture the consumer's GPS coordinates 826. The V-GLASSES may then determine the consumer is located at a retailer shop based on the GPS coordinates 827, and may provide a retailer layer of augmented reality overlay labels 829 to the mobile device captured in-store scenes, e.g., including retailer discounts, in-store map, related products inventories, and/or the like), 
	the person leaving the predefined activity zone ([0424], if a user is in a brick-and-mortar store, or an online shopping website, and leaves the (virtual) store, then the merchant associated with the store may desire to provide a sweetener deal to entice the consumer back into the (virtual) store. The merchant may provide such an offer 3613), 
	the person selecting one of the plurality of items ([0078], A sensor detects a first gesture that is performed by the user, where the first gesture is directed to an item that is included in the merchant store), 
	the person performing a predefined gesture ([0078], A sensor detects a first gesture that is performed by the user, where the first gesture is directed to an item that is included in the merchant store), and 
	the person traveling in a specific direction within the environment ([0280], a consumer turns their avatars parallel to a camera directional view, the consumer's view may then become filled with the live video feed of the camera closest to the consumer avatar's location; and [0526], the direction in which the user 5800 moves his hand may trigger a virtual pointer to move in the same direction on the monitor 5811. If the user 5800 wishes to activate an icon, he may make a fist, for example. If, on the other hand, the user 5800 wishes to reset the screen, he may wave his hand. Based on the gestures detected or icons activated, the computer system 5807 may transmit an associated command to a cloud 5808, which may forward the command to one or more operatively connected computers 5809, 5810).

As per claim 6, Harris teaches, further comprising: 
	generating one or more sensor task requests at processing circuitry of one or more sensors of the plurality of sensors ([0233], The above exemplary check-in request message includes a snapped image (e.g., QR code, trademark logo, storefront, etc.) for the V-GLASSES server 210 to process and extract merchant information 209. In another implementation, the mobile device 203 may snap and extract merchant information from the snapped QR code, and include such merchant information into the consumer check-in information 208)); and
	preprocessing the one or more sensor task requests ([0235], upon V-GLASSES server obtaining merchant information 209 from the consumer check-in request message 208, V-GLASSES server 210 may query for related consumer loyalty profile 218 from a database 219 …The V-GLASSES server may execute a hypertext preprocessor ("PHP") script including SQL commands to query a database table (such as FIG. 55, Offer 4419m) for loyalty, offer data associated with the consumer and the merchant).
	
	Harris fails to specifically teach, communicating the one or more preprocessed sensor task requests to the task request queue using a network.
	However, Ravid communicating the one or more preprocessed sensor task requests to the task request queue using a network ([0117], Based on contents of the action triggers, act module 730 causes execution of one or more actions (e.g., such as sending of emails, text messages, SMS messages, and so forth). In some examples and based on contents of the action trigger, act module 730 generates a message or contents and customizes that message/content for a user to whom the message/content is directed. Act module 730 transmits (as shown by arrow 766) that customized message to one or more of external systems 710, which then transmit the message/contents or cause further actions to be performed based on the customized message).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 7, Harris teaches, wherein the one or more task requests are communicated to a cloud based computing model related to the environment ([0185], the V-GLASSES payment processing component may be integrated with an digital/electronic wallet (e.g., a Visa V-Wallet, etc.), comprise a separate stand alone component instantiated on a user device, comprise a server/cloud accessed component), at least one input device or port, and at least one output device or port), wherein the cloud based computing module is configured to execute the task requests ([0173], [( ]V-GLASSES") transform mobile device location coordinate information transmissions, real-time reality visual capturing, and mixed gesture capturing, via V-GLASSES components, into real-time behavior-sensitive product purchase related information, shopping purchase transaction notifications, and electronic receipts).

As per claim 8, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 15, this is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 6 and is rejected for the same reason
	
	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris-Ravid-Kumar as applied to claims 1, 8, and 15 and in further view of Lowry et al. (United States Patent Application Publication 2018/0293533).	
As per claim 5, Although Ravid teaches obtaining subsequent actions ([0070], based on a particular user's state in an application--as specified by state transitions 530 for that user-detect module 480 identifies which component of an application have already been executed and which component of the application to execute next, in accordance with the user's application state). Ravid-Kumar fails to specifically teach, further comprising:  generating one or more additional processing task requests in the task queue in response to completing execution of one or more processing task requests of the task queue. 
	However, Lowry teaches, further comprising: generating one or more additional processing task requests in the task queue in response to completing execution of one or more processing task requests of the task queue ([0203], The MIAC system determines the next action to be performed and place this in a queue).

	Harris-Ravid-Kumar and Lowry are analogous because they are each related to processing sensor data. Harris, Ravid, and Kumar teaches processing sensor transactions. Lowry teaches a method of processing sensor data including adding additional tasks to a task queue based on captured sensor data.  ([0095], A sensor may trigger an event and deploy information into a task signaling the start of a new workflow. The sensor event triggers a new task, detects incoming data, cross references and attributes actionable data, fills a form or forms relating the data to a destination system or systems in understandable formats and API's the data to the destination/s. The sensor event may open a task and on success, record the detail of the transaction and close the task with or without notification to assigned personnel.  The sensor event may open a task and, on failure, alert personnel assigned to the task at either the data origin, destination or both. A sensor event may open single or multiple tasks across a number of pre-defined destinations to perform subsequent tasks simultaneously). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the combination of Harris-Ravid-Kumar would be modified with the mechanism for adding tasks to a priority queue as taught by Lowry in order to process camera sensor data. Therefore, it would have been obvious to combine the teachings of Harris-Ravid-Kumar and Lowry. 

As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 5 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199